
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.02


     CREDIT AGREEMENT
($250,000,000 364-Day Revolving Credit Facility)

dated as of

March 30, 2001

among

WELLPOINT HEALTH NETWORKS INC.
as Borrower,

THE LENDERS
FROM TIME TO TIME PARTY HERETO,

BANK OF AMERICA, N. A.,
as Administrative Agent,

and

BANC OF AMERICA SECURITIES LLC
and
JPMORGAN,
as Joint Arrangers and Joint Book Managers

--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE I Definitions   1       Section 1.01   Defined Terms   1       Section
1.02   Classification of Loans and Borrowings   12       Section 1.03   Terms
Generally   13       Section 1.04   Accounting Terms; GAAP   13
ARTICLE II The Credits
 
13       Section 2.01   Commitments   13       Section 2.02   Loans and
Borrowings   13       Section 2.03   Requests for Borrowings   13       Section
2.04   [Intentionally Omitted]   15       Section 2.06   [Intentionally Omitted]
  15       Section 2.07   [Intentionally Omitted]   15       Section 2.08  
Funding of Borrowings   15       Section 2.09   Interest Elections   15      
Section 2.10   Termination and Reduction of Commitments   16       Section 2.11
  Repayment of Loans; Evidence of Debt   17       Section 2.12   Prepayment of
Loans   17       Section 2.13   Fees   18       Section 2.14   Interest   18    
  Section 2.15   Alternate Rate of Interest   19       Section 2.16   Increased
Costs   20       Section 2.17   Break Funding Payments   20       Section 2.18  
Taxes   21       Section 2.19   Payments Generally; Pro Rata Treatment; Sharing
of Set-offs   22       Section 2.20   Mitigation Obligations; Replacement of
Lenders   23
ARTICLE III Representations and Warranties
 
24       Section 3.01   Organization; Powers   24       Section 3.02  
Authorization; Enforceability   24       Section 3.03   Governmental Approvals;
No Conflicts   24       Section 3.04   Financial Condition; No Material Adverse
Change   24       Section 3.05   Properties   25       Section 3.06   Litigation
and Environmental Matters   25       Section 3.07   Compliance with Laws and
Agreements   25       Section 3.08   Investment and Holding Company Status   25
      Section 3.09   Taxes   25       Section 3.10   ERISA   26       Section
3.11   Disclosure   26       Section 3.12   Federal Regulations   26      
Section 3.13   Nature of Business   26       Section 3.14   Purpose of Loans  
26
ARTICLE IV Conditions
 
27       Section 4.01   Closing Date   27       Section 4.02   Each Credit Event
  27
ARTICLE V Affirmative Covenants
 
28       Section 5.01   Financial Statements and Other Information   28      
Section 5.02   Notices of Material Events   29       Section 5.03   Existence;
Conduct of Business   29

i

--------------------------------------------------------------------------------

      Section 5.04   Payment of Obligations   29       Section 5.05  
Maintenance of Properties; Insurance   29       Section 5.06   Books and
Records; Inspection Rights   30       Section 5.07   Compliance with Laws and
Agreements   30       Section 5.08   Use of Proceeds   30
ARTICLE VI Negative Covenants-
 
30       Section 6.01   Financial Covenants   30       Section 6.02   Subsidiary
Indebtedness   30       Section 6.03   Liens   31       Section 6.04  
Fundamental Changes   32       Section 6.05   Transactions with Affiliates   32
      Section 6.06   Restrictive Agreements   32       Section 6.07   Nature of
Business   33       Section 6.08   Advances, Investments and Loans   33      
Section 6.09   Restricted Payments   33
ARTICLE VII Events of Default
 
33
ARTICLE VIII The Administrative Agent; the Syndication Agent
 
35
ARTICLE IX Miscellaneous
 
37       Section 9.01   Notices   37       Section 9.02   Waivers; Amendments  
37       Section 9.03   Expenses; Indemnity; Damage Waiver   38       Section
9.04   Successors and Assigns   39       Section 9.05   Survival   41      
Section 9.06   Counterparts; Integration; Effectiveness   41       Section 9.07
  Severability   42       Section 9.08   Right of Setoff   42       Section 9.09
  Governing Law; Jurisdiction; Consent to Service of Process   42       Section
9.10   WAIVER OF JURY TRIAL   42       Section 9.11   Headings   43      
Section 9.12   Confidentiality   43

SCHEDULES:

Schedule 2.01—Commitments
Schedule 3.06—Disclosed Matters
Schedule 6.02—Existing Subsidiary Indebtedness
Schedule 6.03—Existing Liens
Schedule 6.08—Existing Investments

EXHIBITS:

Exhibit A—Form of Assignment and Acceptance
Exhibit B—Form of Opinion of Borrower's Counsel

ii

--------------------------------------------------------------------------------


CREDIT AGREEMENT


    THIS 364-DAY CREDIT AGREEMENT dated as of March 30, 2001 among WELLPOINT
HEALTH NETWORKS INC., as Borrower, the LENDERS party hereto, BANK OF AMERICA,
N.A., as Administrative Agent and JPMORGAN, a division of Chase Securities Inc.,
as Syndication Agent.


W I T N E S S E T H :


    WHEREAS, the Borrower is party to the Credit Agreement dated as of May 15,
1996 (the "Existing Credit Agreement") among the Borrower, the lenders parties
thereto, and Bank of America, N.A., as administrative agent; and

    WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to
replace the Existing Credit Agreement with this Agreement upon and subject to
the terms and conditions hereinafter set forth.

    NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I

DEFINITIONS


    Section 1.01  Defined Terms.

    As used in this Agreement, the following terms have the meanings specified
below:

    "ABR", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

    "Acquisition", by any Person, means the acquisition by such Person of at
least a majority of the capital stock or all or substantially all of the
Property of another Person, division of another Person or other business unit of
another Person, whether or not involving a merger or consolidation with such
Person.

    "Acquired EBITDA" means, with respect to any acquisition permitted under
this Agreement, for any period, for the Borrower and its Subsidiaries
(determined in accordance with GAAP), the sum of (a) consolidated pre-tax net
income (exclusive of extraordinary gains or losses) plus (b) to the extent
deducted in determining consolidated pre-tax net income, (i) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(ii) depreciation and (iii) amortization, all for such period, as each of the
items specified above are reasonably allocable to the assets, capital stock,
division or business group acquired in such acquisition.

    "Administrative Agent" means Bank of America, in its capacity as
administrative agent for the Lenders hereunder.

    "Administrative Questionnaire" means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

    "Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

    "Alternate Base Rate" means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds

--------------------------------------------------------------------------------

Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

    "Applicable Percentage" means, with respect to any Lender, the percentage of
the total Commitments represented by such Lender's Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

    "Applicable Rate" means, for any day, with respect to any Eurodollar Loan,
or with respect to the facility fees or utilization fees payable hereunder, as
the case may be, the applicable rate per annum set forth below (in basis points)
under the caption "Eurodollar Spread", "Facility Fee Rate", or "Utilization Fee
Rate", as the case may be, based upon the ratings by Moody's and S&P,
respectively, applicable on such date to the Index Debt:

Category


--------------------------------------------------------------------------------

  S&P /Moody's Rating

--------------------------------------------------------------------------------

  Eurodollar Spread

--------------------------------------------------------------------------------

  Facility Fee Rate

--------------------------------------------------------------------------------

  Utilization Fee Rate
(Commitment Utilization
Percentage greater than
or equal to 50% but less
than 75%)

--------------------------------------------------------------------------------

  Utilization Fee Rate
(Commitment Utilization
Percentage greater than
or equal to 75%)

--------------------------------------------------------------------------------

I   Greater than or equal to A/A2   30.5   7.0   10.0   20.0
II
 
Greater than or equal to A-/A3 but less than A/A2
 
41.5
 
8.5
 
10.0
 
20.0
III
 
Greater than or equal to BBB+/Baa1 but less than A-/A3
 
65.0
 
10.0
 
12.5
 
25.0
IV
 
Greater than or equal to BBB/Baa2 but less than BBB+/Baa1
 
74.5
 
13.0
 
12.5
 
25.0
V
 
Greater than or equal to BBB-/Baa3 but less than BBB/Baa2
 
82.5
 
17.5
 
12.5
 
25.0
VI
 
Less than BBB-/Baa3
 
102.5
 
22.5
 
25.0
 
50.0

    For purposes of the foregoing, (i) if either Moody's or S&P shall not have
in effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category VI; (ii) if the ratings
established or deemed to have been established by Moody's and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next above that of the lower of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody's and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody's or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody's or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating

2

--------------------------------------------------------------------------------

system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

    "Approved Fund" means, with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

    "Assignment and Acceptance" means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

    "Availability Period" means the period from and including the Closing Date
to but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

    "Bank of America" means Bank of America, N.A.

    "Board" means the Board of Governors of the Federal Reserve System of the
United States of America.

    "Borrower" means WellPoint Health Networks Inc., a Delaware corporation.

    "Borrowing" means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

    "Borrowing Request" means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

    "Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term "Business Day" shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

    "Capital Lease Obligations" of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

    "Cash Equivalents" shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition ("Government Obligations"),
(b) U.S. dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurodollar time deposits and Eurodollar certificates of
deposit of (y) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (z) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody's is at least P-1 or the equivalent thereof (any such bank being an
"Approved Bank"), in each case with maturities of not more than 364 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or commercial
paper or any variable rate notes issued by, or guaranteed by any domestic
corporation rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or
the equivalent thereof) or better by Moody's and maturing within six months of
the date of acquisition, (d) repurchase agreements with a bank or trust company
(including a Lender) or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America,

3

--------------------------------------------------------------------------------

(e) obligations of any state of the United States or any political subdivision
thereof for the payment of the principal and redemption price of and interest on
which there shall have been irrevocably deposited Government Obligations
maturing as to principal and interest at times and in amounts sufficient to
provide such payment and (f) auction preferred stock rated in the highest
short-term credit rating category by S&P or Moody's.

    "Change in Control" means (a) any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) shall have acquired ownership, directly or indirectly,
beneficially or of record, of shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower; or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated.

    "Change in Law" means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.16(b), by any lending office of such Lender or by such Lender's
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

    "Closing Date" means the date hereof.

    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

    "Commitment" means with respect to each Lender, the commitment of such
Lender to make Loans hereunder, as such commitment may be (a) reduced from time
to time pursuant to Section 2.10 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender's Commitment is set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Commitment, as applicable.

    "Commitment Termination Date" means the date 364 days following the Closing
Date.

    "Commitment Utilization Percentage" means on any day the percentage
equivalent of a fraction (a) the numerator of which is the sum of the aggregate
outstanding principal amount of Loans (the "Used Commitment") and (b) the
denominator of which is the aggregate amount of the Commitments (or, on any day
after termination of the Commitments, the aggregate amount of the Commitments in
effect immediately preceding such termination).

    "Consolidated Assets" means the consolidated assets of the Borrower and its
Subsidiaries, determined in accordance with GAAP.

    "Consolidated EBITDA" means, for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring non-cash expenses or non-cash losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash losses on sales of assets outside of the
ordinary course of business), and (f) any other non-cash charges, and minus, to
the extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net

4

--------------------------------------------------------------------------------

Income for such period, gains on the sales of assets outside of the ordinary
course of business) and (b) any other non-cash income, all as determined on a
consolidated basis.

    "Consolidated Funded Indebtedness" means, at any date, all liabilities of
the Borrower and its Subsidiaries that are or should be reflected at such date
on the Borrower's consolidated balance sheet as debt in accordance with GAAP.

    "Consolidated Interest Coverage Ratio" means, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

    "Consolidated Interest Expense" means, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers' acceptance financing and net costs under Hedging Agreements in respect
of interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).

    "Consolidated Leverage Ratio" means, for any period, the ratio of
(a) Consolidated Funded Indebtedness as of the last day of such period to
(b) the sum of (i) Consolidated EBITDA for such period, plus (ii) with respect
to any acquisition permitted under this Agreement made during such period, the
aggregate amount of Acquired EBITDA from the first day of such period to the
date on which each such acquisition was made.

    "Consolidated Net Income" means, for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, and (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions.

    "Consolidated Net Tangible Assets" means the Consolidated Assets less:
(i) all current liabilities and minority interests and (ii) goodwill and other
intangibles (other than patents, trademarks, licenses, copyrights and other
intellectual property and prepaid assets).

    "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

    "Default" means any event or condition which constitutes an Event of Default
or which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.

    "Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

    "dollars" or "$" refers to lawful money of the United States of America.

    "Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

    "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any

5

--------------------------------------------------------------------------------

Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

    "ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

    "ERISA Event" means (a) any "reportable event", as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

    "Eurodollar", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

    "Event of Default" has the meaning assigned to such term in Article VII.

    "Excess Utilization Day" means each day on which the Commitment Utilization
Percentage equals or exceeds 50%.

    "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.20(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
or is attributable to such Foreign Lender's failure or inability to comply with
Section 2.18(e).

    "Federal Funds Effective Rate" means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

6

--------------------------------------------------------------------------------

    "Fee Letter" shall mean the letter agreement dated February 9, 2001
addressed to the Borrower from the Administrative Agent, as amended, modified,
restated or otherwise supplemented from time to time.

    "Financial Officer" means the chief financial officer, principal accounting
officer, senior vice president of finance, treasurer or controller of the
Borrower or any officer having substantially the same position for the Borrower.

    "Five Year Facility" means the Credit Agreement dated as of the date hereof
among the Borrower, the lenders parties thereto, Bank of America, as
administrative agent and others, providing for a $750,000,000 credit and
competitive advance facility for a five year period, as amended and extended
from time to time.

    "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

    "GAAP" means generally accepted accounting principles in the United States
of America.

    "Governmental Authority" means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

    "Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed equal to the stated or determinable amount of the
primary obligation in respect of which such contingent obligation is made or, if
not stated or if indeterminable, the maximum reasonably anticipated liability in
respect of such primary obligation, and in the case of other Guarantees other
than in respect of Hedging Agreements, shall be equal to the maximum reasonably
anticipated liability in respect of such Guarantees and, in the case of
Guarantees in respect of Hedging Agreements, shall be equal to the Hedging
Agreement Termination Value.

    "Hazardous Materials" means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

    "Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

    "Hedging Agreement Termination Value" means, in respect of any one or more
Hedging Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Hedging Agreements, (a) for any
date on or after the date such Hedging Agreements have been closed out and the
termination value or values determined in accordance therewith, such

7

--------------------------------------------------------------------------------

termination values, and (b) for any date prior to the date referenced in
clause (a) the amounts determined as the mark-to-market value or values for such
Hedging Agreements.

    "HMO" means a health maintenance organization (or similar entity) doing
business as such (or required to qualify or to be licensed as such) under HMO
Regulations.

    "HMO Regulation" means all laws, regulations, directives and administrative
orders applicable under federal or state law to health maintenance organizations
(or similar entities) and any regulations, orders and directives promulgated or
issued pursuant thereto.

    "HMO Regulator" means any Person charged with the administration, oversight
or enforcement of an HMO Regulation and the Blue Cross Blue Shield Association.

    "HMO Subsidiary" means any Subsidiary of the Borrower that is now or
hereafter an HMO.

    "Indebtedness" of any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or other like obligations incurred in the ordinary course of
business), (e) all Guarantees by such Person of Indebtedness of others, (f) all
Capital Lease Obligations of such Person, (g) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit,
(h) all obligations, contingent or otherwise, of such Person in respect of
bankers' acceptances and (i) all indebtedness referred to in clauses (a) through
(h) above of others secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the indebtedness
secured thereby has been assumed. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person's ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, Indebtedness shall
exclude Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary.

    "Indemnified Taxes" means Taxes other than Excluded Taxes.

    "Index Debt" means senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person or subject to
any other credit enhancement.

    "Insurance Regulation" means any law, regulation, rule, directive or order
applicable to an insurance company.

    "Insurance Regulator" means any Person charged with the administration,
oversight or enforcement of any Insurance Regulation.

    "Insurance Subsidiary" means any Subsidiary of the Borrower that is now or
hereafter doing business (or required to qualify or to be licensed) under
Insurance Regulations.

    "Interest Election Request" means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.09.

    "Interest Payment Date" means (a) with respect to any ABR Loan, the last day
of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months' duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months' duration
after the first day of such Interest Period.

8

--------------------------------------------------------------------------------



    "Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the immediately preceding Business Day and (ii) any Interest
Period that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.

    "Lenders" means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.

    "LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of Telerate (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the "LIBO Rate" with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

    "Lien" means, with respect to any asset (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities issued by any
Subsidiary, any purchase option, call or similar right of a third party with
respect to such securities; provided, however, that a "Lien" shall not be deemed
to arise from reverse repurchase agreements where the Borrower is the seller or
from programs where the Borrower lends securities.

    "Loan" or "Loans" means the loans made by the Lenders to the Borrower
pursuant to this Agreement.

    "Material Adverse Effect" means a material adverse effect on (a) the
business, property, operations or financial condition of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform its
obligations under this Agreement or (c) the legal rights of or benefits
available to the Lenders under this Agreement.

    "Material Indebtedness" means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$40,000,000. For purposes of determining Material Indebtedness, the "principal
amount" of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

    "Maturity Date" means March 29, 2003.

9

--------------------------------------------------------------------------------

    "Moody's" means Moody's Investors Service, Inc.

    "Multiemployer Plan" means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

    "Other Taxes" means any and all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

    "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

    "Permitted Encumbrances" means:

    (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

    (b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

    (c) pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;

    (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
and

    (e) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.

    "Permitted Investments" shall mean:

    (a) cash and Cash Equivalents;

    (b) receivables owing to the Borrower or any of its Subsidiaries or any
receivables and advances to clients, customers or suppliers, in each case if
created, acquired or made in the ordinary course of business;

    (c) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

    (d) investments existing as of the Closing Date and set forth in
Schedule 6.08;

    (e) loans to employees, directors or officers of the Borrower or any
Subsidiary in the ordinary course of business, including, without limitation, in
connection with the award of convertible bonds or stock under a stock incentive
plan, stock option plan or other equity-based compensation plan or arrangement
in the ordinary course of business;

    (f)  Guarantees by the Borrower of the obligations of any Subsidiary or by
any Subsidiary of the obligations of any other Subsidiary;

    (g) equity investments by the Borrower and its Subsidiaries in Subsidiaries
of the Borrower and Indebtedness permitted under Section 6.02(b);

10

--------------------------------------------------------------------------------

    (h) Hedging Agreements in the ordinary course of business;

    (i)  Acquisitions;

    (j)  readily marketable securities acquired in conformance with the
Borrower's "investment policy" dated August 5, 1998 (a copy of which has been
delivered to the Administrative Agent and the Lenders) and any amendments to
such investment policy so long as such amendments do not substantially modify
such investment policy; provided, however that (i) the amount invested in equity
securities (other than such securities of Subsidiaries of the Borrower) at any
one time shall not exceed 20% of the amount invested in all securities (other
than securities of Subsidiaries of the Borrower) and (ii) the amount invested in
repurchase agreements at any one time shall not exceed 20% of the amount
invested in all securities (other than securities of Subsidiaries of the
Borrower); and

    (k) additional loan advances and/or investments not included within the
foregoing clauses hereof, provided that such loans, advances and/or investments
made pursuant to this clause (k) shall not exceed an aggregate amount of more
than ten percent (10%) of the Consolidated Assets determined as of the end of
the most recently completed fiscal year.

    As used herein, "investment" means all investments, in cash or by delivery
of property made, directly or indirectly in, to or from any Person, whether by
acquisition of shares of capital stock, indebtedness or other obligations or
securities or by loan advance, capital contribution or otherwise.

    "Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

    "Plan" means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

    "Prime Rate" means the rate of interest per annum publicly announced from
time to time by Bank of America as its prime rate in effect at its principal
office in Charlotte, North Carolina; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

    "Register" has the meaning set forth in Section 9.04.

    "Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

    "Required Lenders" means, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of the total Loans and unused
Commitments at such time.

    "Restricted Payment" means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of the Borrower
or any of its Subsidiaries, now or hereafter outstanding, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding, and (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of capital stock of the
Borrower or any of its Subsidiaries, now or hereafter outstanding.

    "SEC" means the United States Securities and Exchange Commission.

    "S&P" means Standard & Poor's Ratings Services.

11

--------------------------------------------------------------------------------

    "Significant Subsidiary" means, at any particular time, any Subsidiary of
the Borrower (or such Subsidiary and its Subsidiaries taken together) that would
be a "significant subsidiary" of the Borrower within the meaning of Rule 1-02
under Regulation S-X promulgated by the SEC.

    "Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent or any Lender is
subject for eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

    "subsidiary" means, with respect to any Person (the "parent") at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

    "Subsidiary" means any subsidiary of the Borrower.

    "Syndication Agent" means JPMorgan, a division of Chase Securities, Inc., in
its capacity as Syndication Agent hereunder.

    "Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

    "Transactions" means the execution, delivery and performance by the Borrower
of this Agreement, the borrowing of Loans and the use of the proceeds thereof.

    "Type", when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

    "Used Commitment" has the meaning set forth in the definition of "Commitment
Utilization Percentage" in Section 1.01.

    "Withdrawal Liability" means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

    Section 1.02  Classification of Loans and Borrowings.

    For purposes of this Agreement, Loans may be classified and referred to by
Type (e.g., a "Eurodollar Loan"). Borrowings also may be classified and referred
to by Type (e.g., a "Eurodollar Borrowing").

12

--------------------------------------------------------------------------------

    Section 1.03  Terms Generally.

    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (c) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

    Section 1.04  Accounting Terms; GAAP.

    Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.


ARTICLE II

THE CREDITS


    Section 2.01  Commitments.

    Subject to the terms and conditions set forth herein, each Lender agrees to
make Loans to the Borrower from time to time during the Availability Period in
an aggregate principal amount that will not result in (a) the aggregate
principal amount of such Lender's Loans exceeding such Lender's Commitment or
(b) the aggregate principal amount of Loans exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.

    Section 2.02  Loans and Borrowings.

    (a) Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender's failure to make Loans as required.

    (b) Subject to Section 2.15, (i) each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such

13

--------------------------------------------------------------------------------

Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

    (c) At the commencement of each Interest Period for any Eurodollar Borrowing
or ABR Borrowing, such Borrowing shall be in a minimum aggregate amount of
$5,000,000 and integral multiples of $500,000 in excess thereof; provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than an aggregate total of ten Eurodollar Borrowings outstanding.

    (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
(i) the Commitment Termination Date, if the Interest Period would begin prior to
the Commitment Termination Date, or (ii) the Maturity Date, if the Interest
Period would begin on or after the Commitment Termination Date.

    Section 2.03  Requests for Borrowings.

    To request a Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (a) in the case of a Eurodollar Borrowing, not
later than 12:00 noon (Charlotte, North Carolina time), three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon (Charlotte, North Carolina time), on the
date of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

    (i)  the aggregate amount of the requested Borrowing;

    (ii) the date of such Borrowing, which shall be a Business Day;

    (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

    (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and

    (v) the location and number of the Borrower's account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.08.

    If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month's duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.

14

--------------------------------------------------------------------------------

    Section 2.04  [Intentionally Omitted].

    Section 2.05  [Intentionally Omitted].

    Section 2.06  [Intentionally Omitted].

    Section 2.07  [Intentionally Omitted].

    Section 2.08  Funding of Borrowings.

    (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
2:00 p.m. (Charlotte, North Carolina time), to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in Charlotte, North Carolina
and designated by the Borrower in the applicable Borrowing Request.

    (b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.

    Section 2.09  Interest Elections.

    (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefore, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

    (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

15

--------------------------------------------------------------------------------

    (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

    (i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

    (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

    (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

    (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period."

    If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

    (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

    (e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

    Section 2.10  Termination and Reduction of Commitments.

    (a) Unless previously terminated, the Commitments shall terminate on the
Commitment Termination Date (provided that the Lenders shall thereafter continue
to make extensions and conversions of Loans outstanding on the Commitment
Termination Date until the Maturity Date).

    (b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments in whole or in part; provided that (i) each reduction of the
Commitments shall be in an aggregate amount not less than $50,000,000 and
integral multiples of $10,000,000 in excess thereof and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.12, the
aggregate principal amount of outstanding Loans would exceed the total
Commitments.

    (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities,

16

--------------------------------------------------------------------------------

in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

    Section 2.11  Repayment of Loans; Evidence of Debt.

    (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan and all interest, fees and other amounts payable hereunder
on the Maturity Date.

    (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

    (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.

    (d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

    (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

    Section 2.12  Prepayment of Loans.

    (a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.

    (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m. (Charlotte,
North Carolina time), three Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.
(Charlotte, North Carolina time), one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.10, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.10. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each

17

--------------------------------------------------------------------------------

partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.14.

    Section 2.13  Fees.

    (a) The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a facility fee, which shall accrue at the Applicable Rate on the
daily amount of the Commitment of such Lender (whether used or unused) during
the period from and including the Closing Date to but excluding the date on
which such Commitment terminates; provided that, if such Lender continues to
have any outstanding Loans after its Commitment terminates, then such facility
fee shall continue to accrue on the daily aggregate principal amount of such
Lender's outstanding Loans from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
outstanding Loans. Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any facility fees accruing after the date on which
the Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

    (b) The Borrower agrees to pay to the Administrative Agent for the account
of each Lender a utilization fee equal to (i) the Applicable Rate in effect from
time to time for each day on which the Commitment Utilization Percentage is less
than 75%, but greater than or equal to 50% and (ii) at a rate equal to the
Applicable Rate in effect from time to time for each day on which the Commitment
Utilization Percentage equals or exceeds 75%, which fee shall accrue on the
daily amount of the Used Commitment of such Lender for each Excess Utilization
Day during the period from and including the Closing Date to but excluding the
date on which such Lender's Commitment terminates; provided that, if such Lender
continues to have any outstanding Loans after its Commitment terminates, then
such utilization fee shall continue to accrue on the daily aggregate principal
amount of such Lender's Loans for each Excess Utilization Day from and including
the date on which its Commitment terminates to but excluding the date on which
such Lender ceases to have any outstanding Loans. Accrued utilization fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any utilization
fees accruing after the date on which the Commitments terminate shall be payable
on demand. All utilization fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

    (c) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

    (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees and utilization fees, to the Lenders. Fees paid shall
not be refundable under any circumstances.

    Section 2.14  Interest.

    (a) The Loans comprising each ABR Borrowing shall bear interest at a rate
per annum equal to the Alternate Base Rate.

18

--------------------------------------------------------------------------------

    (b) The Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

    (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided above.

    (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefore, accrued interest
on such Loan shall be payable on the effective date of such conversion and
(iv) all accrued interest shall be payable upon termination of the Commitments.

    (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

    (f)  If any Lender shall be required under the regulations of the Board to
maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, additional interest on the unpaid principal amount of each Eurodollar
Loan made to the Borrower by such Lender, from the date of such Loan until such
Loan is paid in full, at an interest rate per annum equal at all times during
the Interest Period for such Eurodollar Loan to the remainder obtained by
subtracting (i) the LIBO Rate for such Interest Period from (ii) the rate
obtained by multiplying LIBO Rate as referred to in clause (i) above by the
Statutory Reserve Rate applicable to such Lender for such Interest Period. Such
additional interest shall be determined by such Lender and notified to the
Borrower (with a copy to the Administrative Agent) not later than five Business
Days before the next Interest Payment Date for such Eurodollar Loan, and such
additional interest so notified to the Borrower by any Lender shall be payable
to the Administrative Agent for the account of such Lender on each Interest
Payment Date for such Eurodollar Loan.

    Section 2.15  Alternate Rate of Interest.

    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

    (a) the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the LIBO Rate for such Interest Period; or

    (b) the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for such Interest Period will not, in their reasonable judgment,
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

19

--------------------------------------------------------------------------------



    then the Administrative Agent shall give notice thereof to the Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar shall be ineffective, and (ii) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.

    Section 2.16  Increased Costs.

    (a) If any Change in Law shall:

    (i)  impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (other than any reserves included in the
Statutory Reserve Rate); or

    (ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

    (b) If any Lender reasonably determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender's capital or on the capital of such Lender's holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender, to a
level below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.

    (c) A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and the method of calculating
such amounts, in reasonable detail, shall be delivered to the Borrower and shall
be conclusive absent manifest error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

    (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender's right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefore;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

    Section 2.17  Break Funding Payments.

    In the event of (a) the payment of any principal of any Eurodollar Loan
other than on the last day of an Interest Period applicable thereto (including
as a result of an Event of Default), (b) the conversion of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice

20

--------------------------------------------------------------------------------

delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.12(b) and is revoked in accordance herewith), (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.20, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense (but not loss of profit) attributable to such
event. In the case of a Eurodollar Loan, the loss to any Lender attributable to
any such event shall be deemed to include an amount reasonably determined by
such Lender to be equal to the excess, if any, of (i) the amount of interest
that such Lender would pay for a deposit equal to the principal amount of such
Loan for the period from the date of such payment, conversion, failure or
assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
LIBO Rate for such Interest Period, over (ii) the amount of interest that such
Lender would earn on such principal amount for such period if such Lender were
to invest such principal amount for such period at the interest rate that would
be bid by such Lender (or an affiliate of such Lender) for dollar deposits from
other banks in the eurodollar market at the commencement of such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

    Section 2.18  Taxes.

    (a) Any and all payments by or an account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

    (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

    (c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefore, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

    (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

    (e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower

21

--------------------------------------------------------------------------------

(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate.

    (f)  If the Borrower pays any additional amount under this Section 2.18 in
respect of any Lender and such Lender determines in its sole judgment that it
has actually received or realized in connection therewith any refund or any
reduction of, or credit against, its Tax liabilities in or with respect to the
taxable year in which the additional amount is paid (a "Tax Benefit"), such
Lender shall pay to the Borrower an amount that such Lender determines, in its
sole judgment, is equal to the net benefit, after tax, which was obtained by
such Lender in such year as a consequence of such Tax Benefit; provided,
however, that (i) such Lender may determine, in its sole judgment consistent
with the policies of such Lender, whether to seek a Tax Benefit, (ii) any Taxes
that are imposed on such Lender as a result of a disallowance or reduction
(including through the expiration of any tax credit carryover or carryback of
such lender that otherwise would not have expired) of any Tax Benefit with
respect to which such Lender has made a payment to the Borrower pursuant to the
Section 2.18(f) shall be treated as a Tax for which the Borrower is obligated to
indemnify such Lender pursuant to this Section 2.18 without any exclusions or
defenses and (iii) nothing in this Section 2.18(f) shall require such Lender to
disclose any confidential information to the Borrower (including, without
limitation, its tax returns).

    Section 2.19  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

    (a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees under Section 2.16, 2.17 or 2.18, or
otherwise) prior to 12:00 noon(Charlotte, North Carolina time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 100 North Tryon,
Charlotte, North Carolina except that payments pursuant to Sections 2.16, 2.17,
2.18 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

    (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

    (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any

22

--------------------------------------------------------------------------------

portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

    (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

    (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.08(b) or 2.19(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender's obligations under such Sections
until all such unsatisfied obligations are fully paid.

    Section 2.20  Mitigation Obligations; Replacement of Lenders.

    (a) If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or 2.18, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

    (b) If any Lender requests compensation under Section 2.16, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal

23

--------------------------------------------------------------------------------

and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


ARTICLE III

REPRESENTATIONS AND WARRANTIES


    The Borrower represents and warrants to the Lenders that:

    Section 3.01  Organization; Powers.

    Each of the Borrower and its Significant Subsidiaries is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

    Section 3.02  Authorization; Enforceability.

    The Transactions are within the Borrower's corporate powers and have been
duly authorized by all necessary corporate and, if required, shareholder action.
This Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

    Section 3.03  Governmental Approvals; No Conflicts.

    The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, including,
without limitation, HMO Regulators and Insurance Regulators, except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation, including, without limitation, HMO Regulations and
Insurance Regulations, or the charter, by-laws or other organizational documents
of the Borrower or any of its Subsidiaries or any order of any Governmental
Authority, including, without limitation, HMO Regulations and Insurance
Regulations, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries (except for any
such violations, defaults or rights that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect), and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries (other than Liens permitted under
Section 6.03).

    Section 3.04  Financial Condition; No Material Adverse Change.

    (a) The Borrower has heretofore furnished to the Lenders (i) its
consolidated balance sheet and statements of operations, shareholders' equity
and cash flows as of and for the fiscal year ended December 31, 1999, audited by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) its
consolidated balance sheet and statements of operations and cash flows as of and
for the fiscal quarter ended September 30, 2000. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance

24

--------------------------------------------------------------------------------

with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

    (b) Since December 31, 1999, there has been no material adverse change in
the business, assets, operations, or financial condition of the Borrower and its
Subsidiaries, taken as a whole, other than as disclosed in the Borrower's
quarterly report on Form 10-Q for its fiscal quarter ending on September 30,
2000 as filed with the SEC prior to the date hereof.

    Section 3.05  Properties.

    (a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for such defects in title that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

    (b) Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

    Section 3.06  Litigation and Environmental Matters.

    (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries as to
which there is a reasonable possibility of an adverse determination and
(i) that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve this Agreement or the Transactions.

    (b) Except for the Disclosed Matters or except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability or
(iii) has received written notice of any claim with respect to any Environmental
Liability.

    (c) Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect.

    Section 3.07  Compliance with Laws and Agreements.

    Each of the Borrower and its Subsidiaries is in compliance with all laws,
rules, regulations and orders of any Governmental Authority (including the HMO
Regulations and Insurance Regulations) applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

    Section 3.08  Investment and Holding Company Status.

    Neither the Borrower nor any of its Subsidiaries is (a) an "investment
company" as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a "holding company" as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

    Section 3.09  Taxes.

    Each of the Borrower and its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed (taking into
account any extensions granted by the applicable taxing

25

--------------------------------------------------------------------------------

authority) and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

    Section 3.10  ERISA.

    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $25,000,000 the fair
market value of the assets of all such underfunded Plans.

    Section 3.11  Disclosure.

    None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (when considered as a whole and as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

    Section 3.12  Federal Regulations.

    No part of the proceeds of any Loans will be used in any transaction or for
any purpose which violates the provisions of Regulation T, U or X of the Board
of Governors of the Federal Reserve System, as now and from time to time
hereafter in effect. If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of Form FR U-1 referred
to in said Regulation U.

    Section 3.13  Nature of Business.

    As of the Closing Date, the Borrower and its Subsidiaries are primarily
engaged in the business of offering of health insurance products and services,
including preferred provider organization plans, point-of-sale and hybrid plans,
indemnity plans, health maintenance organization plans and specialty products
such as pharmacy benefit management, dental, utilization management, vision,
behavioral health, life and disability insurance, long term care insurance,
flexible spending accounts, COBRA administration and Medicare supplements,
managed care services, other health care services and activities reasonably
related thereto.

    Section 3.14  Purpose of Loans.

    The proceeds of the Loans shall be used to finance any lawful general
corporate purpose, including acquisitions and working capital.

26

--------------------------------------------------------------------------------




ARTICLE IV

CONDITIONS


    Section 4.01  Closing Date.

    The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

    (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

    (b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of Gibson, Dunn & Crutcher LLP, counsel for the Borrower, and of General
Counsel to the Borrower, substantially in the form of Exhibit B, and covering
such other matters relating to the Borrower, this Agreement or the Transactions
as the Required Lenders shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.

    (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

    (d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance, as of the Closing Date, with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

    (e) The Administrative Agent shall have received all fees and other amounts
relating to the Transaction due and payable on or prior to the Closing Date,
including, without limitation the fees set forth in the Fee Letter and to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

    (f)  The commitments under the Existing Credit Agreement shall have been
terminated and all amounts owing thereunder shall have been paid.

    The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m. (Charlotte, North Carolina
time), on March 30, 2001 (and, in the event such conditions are not so satisfied
or waived, the Commitments shall terminate at such time).

    Section 4.02  Each Credit Event.

    The obligation of each Lender to make a Loan on the occasion of any
Borrowing is subject to the satisfaction of the following conditions:

    (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing
(except to the extent such representations and warranties relate to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date); provided, that the representation and warranty
contained in Section 3.04(b) shall be deemed made, and shall be required to be
true and correct, only on the Closing Date.

27

--------------------------------------------------------------------------------

    (b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

    Each Borrowing shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.


ARTICLE V

AFFIRMATIVE COVENANTS


    Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

    Section 5.01  Financial Statements and Other Information.

    The Borrower will furnish to the Administrative Agent:

    (a) within 100 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
shareholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a "going concern" or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (the Lenders agree that the
Borrower's obligations under this paragraph (a) will be satisfied in respect of
any fiscal year by delivery to the Administrative Agent, with copies for each
Lender, within 100 days after the end of such fiscal year of its annual report
for such fiscal year on Form 10-K (without a "going concern" or like
qualification or exception and without any qualification or exception as to the
scope of such audit) as filed with the SEC);

    (b) within 55 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (including the fiscal quarter ending on
March 31, 2001), its consolidated balance sheet, related statements of income as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, and related statements of cash flows for the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (the Lenders agree that the Borrower's obligations under this
paragraph (b) will be satisfied in respect of any fiscal quarter by delivering
to the Administrative Agent, with copies for each Lender, within 55 days after
the end of such fiscal quarter of its quarterly report for such fiscal quarter
on Form 10-Q as filed with the SEC);

    (c) concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.01;

    (d) promptly after the same become publicly available or after transmission
or receipt thereof, copies of all periodic reports, proxy statements and
registration statements (other than exhibits thereto) filed by the Borrower or
any Subsidiary with the Securities and Exchange

28

--------------------------------------------------------------------------------

Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be,
provided that, with respect to materials filed with any national securities
exchange, only material filings shall be required to be delivered pursuant to
this clause (d); and

    (e) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender (acting through the Administrative Agent)
may reasonably request.

    Section 5.02  Notices of Material Events.

    The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of, but in any event not later than five (5) Business Days after
an executive officer of the Borrower obtains knowledge of, the following:

    (a) the occurrence of any Default if such Default is continuing; and

    (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority (including, without limitation,
HMO Regulators and Insurance Regulators) against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect.

    Each notice delivered under this Section shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

    Section 5.03  Existence; Conduct of Business.

    The Borrower will, and will cause each of its Significant Subsidiaries to,
do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges certifications, and qualifications (including, without limitation,
those qualifications with respect to solvency and capitalization), and
franchises material to the conduct of its business and/or required under the HMO
Regulations or the Insurance Regulations in connection with the ownership or
operation of HMOs or insurance companies except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; provided,
that the foregoing shall not apply to any merger, consolidation, liquidation,
dissolution or stock or asset sale permitted under Section 6.04.

    Section 5.04  Payment of Obligations.

    The Borrower will, and will cause each of its Subsidiaries to, pay its
obligations, including Tax liabilities (other than agreements and other
instruments evidencing Indebtedness, except where the failure to pay such
Indebtedness would constitute an Event of Default pursuant clause (f) of
Article VII), that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings and (b) the Borrower or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP.

    Section 5.05  Maintenance of Properties; Insurance.

    The Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, except for ordinary wear and tear and sales and other
dispositions permitted under this Agreement, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the

29

--------------------------------------------------------------------------------

same or similar locations or maintain a system or systems of self-insurance or
assumption of risk which accords with the practices of similar businesses.

    Section 5.06  Books and Records; Inspection Rights.

    The Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which entries in conformity with GAAP are made of
all transactions in relation to its business and activities. The Borrower will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice and subject to such confidentiality restrictions as the Borrower may
reasonably impose, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested.

    Section 5.07  Compliance with Laws and Agreements.

    The Borrower will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property (including, without limitation, the HMO Regulations and
Insurance Regulations pertaining to fiscal soundness, solvency or financial
condition), except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

    Section 5.08  Use of Proceeds.

    The proceeds of the Loans will be used for the purposes described in
Section 3.14. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of Regulation U or
Regulation X of the Regulations of the Board.


ARTICLE VI

NEGATIVE COVENANTS


    Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

    Section 6.01  Financial Covenants.

    (a) Consolidated Leverage Ratio. The Borrower will not permit the
Consolidated Leverage Ratio for any period of four consecutive fiscal quarters
to be greater than 3.0 to 1.0.

    (b) Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio for any period of four consecutive fiscal
quarters to be less than 3.0 to 1.0.

    Section 6.02  Subsidiary Indebtedness.

    The Borrower will not permit any Subsidiary to create, incur, assume or
permit to exist any Indebtedness, except:

    (a) Indebtedness existing on the date hereof and set forth in Schedule 6.02
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

    (b) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;

    (c) Guarantees by any Subsidiary of Indebtedness of any other Subsidiary;

    (d) Capital Lease Obligations and purchase money Indebtedness and any
refinancings, renewals or extensions thereof; provided that the aggregate amount
of Indebtedness evidenced by Capital Lease Obligations and the aggregate
principal amount of such purchase money

30

--------------------------------------------------------------------------------

Indebtedness, and all such refinancings, renewals or extensions, outstanding
under this clause (d) shall not at any time exceed $50,000,000;

    (e) Hedging Agreements in the ordinary course of business; or

    (f)  other unsecured Indebtedness in an aggregate principal amount not
exceeding $75,000,000 at any time outstanding.

    Section 6.03  Liens.

    The Borrower will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

    (a) Permitted Encumbrances;

    (b) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.03; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary (except proceeds thereof) and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

    (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

    (d) Liens consisting of judgment or judicial attachment liens; provided that
the enforcement of such Liens is effectively stayed and all such Liens in the
aggregate at any time outstanding for the Borrower and its Subsidiaries do not
exceed $25,000,000;

    (e) Liens arising solely by virtue of any statutory or common law provisions
relating to bankers' liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Borrower in excess of those set forth by regulations promulgated by the Board
and (ii) such deposit account is not intended by the Borrower or any of its
Subsidiaries to provide collateral to the depository institution in respect of
specifically identified or contemplated obligations;

    (f)  deposits, reserves or contingent payment arrangements required under or
pursuant to HMO Regulations or Insurance Regulations or securing regulatory
capital or other financial responsibility requirements;

    (g) Liens arising by reason of arrangements constituting Cash Equivalents of
the type specified in clause (d) of the definition of "Cash Equivalents";

    (h) Liens on property securing purchase money Indebtedness (including
Capital Lease Obligations), provided that (i) such Lien attaches to such
property within 90 days after the acquisition of such property, (ii) such Liens
secure only the payment of the purchase money Indebtedness (and refinancings,
renewals or extensions thereof) and (iii) such Lien attaches only to the
property subject to the purchase money Indebtedness and does not encumber any
other property of the Borrower or such Subsidiary; or

31

--------------------------------------------------------------------------------

    (i)  Liens not otherwise permitted under this Section securing obligations
in an aggregate amount not exceeding at any time 10% of Consolidated Net
Tangible Assets as at the end of the immediately preceding fiscal quarter of the
Borrower.

    Section 6.04  Fundamental Changes.

    (a) The Borrower will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Person may merge into
the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Person, including any Affiliate, may merge with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets (including the stock of any of its Subsidiaries) to the Borrower or to
another Subsidiary, (iv) any Subsidiary may liquidate or dissolve or the
Borrower or any Subsidiary may sell, transfer, lease or otherwise dispose of the
assets or stock of any Subsidiary if, in each case, the Borrower determines in
good faith that such liquidation, dissolution or disposition is in the best
interests of the Borrower, and (v) the Borrower and its Subsidiaries may sell
immaterial businesses, including Subsidiaries.

    Section 6.05  Transactions with Affiliates.

    The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business and pursuant to the reasonable requirements of the business of the
Company or such Subsidiary, (b) at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm's-length basis from unrelated third parties, (c) transactions between or
among the Borrower and its Subsidiaries not involving any other Affiliates or
(d) as otherwise permitted by this Agreement.

    Section 6.06  Restrictive Agreements.

    The Borrower will not, and will not permit any of its Significant
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that the
foregoing shall not apply to (i) restrictions and conditions imposed by law,
rule, regulation or regulatory administrative agreement or determination or by
this Agreement, (ii) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) any agreement or other instrument of a
Person acquired by the Borrower or any Subsidiary at the time of such
acquisition, which restriction is not applicable to any Person, or the assets of
any Person, other than the Person so acquired or the assets of the Person so
acquired and was not entered into in contemplation of such acquisition,
(iv) restrictions and conditions contained in the Amended and Restated
Undertakings dated as of March 5, 1996 among Blue Cross of California, a
California nonprofit public benefit corporation, the Borrower, CaliforniaCare
Health Plans, Wellpoint Dental Plan, Wellpoint Pharmacy Plan, Wellpoint Life
Insurance Company, Unicare Life Insurance Company and Comprehensive Integrated
Marketing Services, Inc, and in the undertakings dated as of July 31, 1997 by
and among Wellpoint Health Networks Inc., Wellpoint California Services, Inc.
and Blue Cross of California or (v) restrictions and

32

--------------------------------------------------------------------------------

conditions contained in that certain order dated December 27, 1995 of the
Georgia Department of Insurance.

    Section 6.07  Nature of Business.

    The Borrower will not, and will not permit any of its Significant
Subsidiaries to, substantively alter the general character of its business from
that conducted by such Person as of the Closing Date.

    Section 6.08  Advances, Investments and Loans.

    The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly lend money or extend credit or make advances to any
Person, or purchase or acquire any stock, obligations or securities of, or any
other interest in, or make any capital contribution to, or otherwise make an
investment in, any Person except for Permitted Investments.

    Section 6.09  Restricted Payments.

    The Borrower will not, nor will it permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
capital stock of such Person, (b) to make dividends or other distributions
payable to the Borrower or any Subsidiary of the Borrower and (c) other
distributions in respect of the capital stock of such Person or the redemption,
retirement, purchase or other acquisition of the capital stock of such Person
(or any warrant, option or other rights with respect to any shares of capital
stock (now or hereafter outstanding) of such Person) if no Default has occurred
and is continuing or would result from such action; provided that, unless the
Borrower has an "investment grade rating", prior to making or declaring any
Restricted Payment in excess of $50,000,000 under this clause (c), the Borrower
shall provide to the Administrative Agent a compliance certificate certifying
that prior to and after giving effect to any such action, no Default will exist
or be continuing.


ARTICLE VII

EVENTS OF DEFAULT


    If any of the following events ("Events of Default") shall occur:

    (a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

    (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;

    (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof, shall prove to have been
incorrect in any material respect when made or deemed made;

    (d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (as to the existence of the Borrower)
or 5.08 or in Article VI;

    (e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent (given at
the request of any Lender) to the Borrower;

33

--------------------------------------------------------------------------------

    (f)  the Borrower or any Subsidiary shall fail to make any payment of
principal or interest in respect of any Material Indebtedness, when and as the
same shall become due and payable (beyond any applicable grace period with
respect thereto);

    (g) (i) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with the giving of notice if required) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (y) any requirement to repurchase any of
the Borrower's Zero Coupon Convertible Subordinated Debentures Due 2019 (the
"Securities") on or about July 2, 2002, at the option of any holder thereof,
pursuant to and at the purchase price specified in paragraph 6(a) or (b) of the
Securities and Section 3.08 of the Indenture dated as of July 22, 1999 between
the Borrower and The Bank of New York, as trustee, or any similar requirement to
repurchase other debt securities issued by the Borrower after the date of this
Agreement or (ii) an Event of Default shall occur and be continuing under the
Five Year Facility;

    (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

    (i)  the Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Significant Subsidiary
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

    (j)  the Borrower or any Significant Subsidiary shall become unable, admit
in writing or fail generally to pay its debts as they become due;

    (k) one or more judgments or decrees shall be rendered against the Borrower,
any Significant Subsidiary or any combination thereof and the same shall not
have been paid, vacated, discharged, stayed or bonded pending appeal within
45 days from the entry thereof that involves in the aggregate a liability (not
paid or fully covered by insurance or for which no adequate reserve has been
established) of $25,000,000 or more;

    (l)  an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, has resulted in a Material Adverse
Effect; or

    (m) a Change in Control of the Borrower shall occur;

34

--------------------------------------------------------------------------------



then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately (and the Commitments shall terminate),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.


ARTICLE VIII

THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENT


    Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.

    The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders, and (c) except (i) with
respect to the information delivered to the Administrative Agent in accordance
with Section 4.01 and 5.01 hereof and (ii) as expressly requested by a Lender or
as otherwise set forth herein, the Administrative Agent shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set

35

--------------------------------------------------------------------------------

forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

    The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

    The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

    The Administrative Agent may resign as Administrative Agent upon 30 days'
notice to the Lenders. If the Administrative Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term "Administrative Agent"
shall mean such successor administrative agent and the retiring Administrative
Agent's appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Article and Section 9.03 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement. If no successor administrative
agent has accepted appointment as Administrative Agent by the date which is
30 days following a retiring Administrative Agent's notice of resignation, the
retiring Administrative Agent's resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.

    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

    The Syndication Agent, in its capacity as such, shall have no duties or
responsibilities, and shall incur no liabilities, under this Agreement.

36

--------------------------------------------------------------------------------


ARTICLE IX

MISCELLANEOUS


    Section 9.01  Notices.

    Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

    (a) if to the Borrower, to it at WellPoint Health Networks Inc., 1 WellPoint
Way, Thousand Oaks, CA 91362, Attention: R. David Kretschmer (Telecopy No.
(805) 557-6834);

    (b) if to the Administrative Agent, to Bank of America, N.A., Independence
Center, 15th Floor, NC1-001-15-04, 101 North Tryon Street, Charlotte, North
Carolina 28255, Attn: Agency Services—Elizabeth Garver, Telephone: 704-386-8451,
Telecopy: 704-409-0004; and

    (c) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

    Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

    Section 9.02  Waivers; Amendments.

    (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

    (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.19(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of "Required Lenders" or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent

37

--------------------------------------------------------------------------------

of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.

    Section 9.03  Expenses; Indemnity; Damage Waiver.

    (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the fees and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including in
connection with any workout, restructuring or negotiations in respect thereof.

    (b) The Borrower shall indemnify the Administrative Agent and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an "Indemnitee") against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the actual or proposed
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

    (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

    (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.

    (e) All amounts due under this Section shall be payable promptly after
written demand therefor.

38

--------------------------------------------------------------------------------

    Section 9.04  Successors and Assigns.

    (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

    (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender, an Affiliate of a Lender, or an Approved
Fund with respect thereto, each of the Borrower and the Administrative Agent
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund with respect
thereto or an assignment of the entire remaining amount of the assigning
Lender's Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent and, after giving effect to such
assignment, the assigning Lender and its Affiliates and the Approved Funds with
respect to such Lender shall have a Commitment of at least $5,000,000, except in
the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment, unless each of the Borrower and the Administrative Agent
otherwise consents, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender's rights and obligations
under this Agreement, (iv) such assigning Lender shall simultaneously assign an
identical percentage of the loans and commitments of such Lender under the Five
Year Facility to such assignee, (v) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 and (vi) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; provided further that any consent of the Borrower
otherwise required under this paragraph shall not be required if an Event of
Default under Article VII has occurred and is continuing. Upon acceptance and
recording pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

    (c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Charlotte, North Carolina a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender

39

--------------------------------------------------------------------------------

pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.

    (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

    (e) Any Lender may, without the consent of the Borrower, the Administrative
Agent, sell participations to one or more banks or other entities (a
"Participant") in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (f) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.

    (f)  A Participant shall not be entitled to receive any greater payment
under Section 2.16 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.18(e) as
though it were a Lender.

    (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such assignee for such Lender as a party hereto.

    (h) Notwithstanding anything to the contrary contained herein, any Lender (a
"Granting Lender") may grant to a special purpose funding vehicle (an "SPC") of
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to Section 2.01,
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or

40

--------------------------------------------------------------------------------

any part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by the Granting Lender. Each party hereto hereby agrees that
no SPC shall be liable for any payment under this Agreement for which a Lender
would otherwise be liable, for so long as, and to the extent, the related
Granting Lender makes such payment. In furtherance of the foregoing, each party
hereto hereby agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.04 or in Section 9.12, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower or the Administrative Agent
and without paying any processing fee therefore, assign all or a portion of its
interests in any Loans to its Granting Lender or to any financial institutions
providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Loans made by such SPC or to support the securities (if any) issued
by such SPC to fund such Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.

    Section 9.05  Survival.

    All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.16,
2.17, 2.18 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any provision hereof.

    Section 9.06  Counterparts; Integration; Effectiveness.

    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

41

--------------------------------------------------------------------------------

    Section 9.07  Severability.

    Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

    Section 9.08  Right of Setoff.

    If an Event of Default in the payment of any obligation under this Agreement
shall have occurred and be continuing, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.

    Section 9.09  Governing Law; Jurisdiction; Consent to Service of Process.

    (a) This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

    (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

    (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

    (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

    Section 9.10  WAIVER OF JURY TRIAL.

    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES

42

--------------------------------------------------------------------------------

THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

    Section 9.11  Headings.

    Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

    Section 9.12  Confidentiality.

    Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' and its Approved Funds'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep, and agree to keep, such Information confidential), (b) to
the extent requested by any regulatory authority, (c) to the extent, and only to
the extent, required by applicable laws or regulations or by any subpoena or
similar legal process, provided that the Person required to disclose such
information shall take reasonable efforts (at Borrower's expense) to ensure that
any Information so disclosed shall be afforded confidential treatment, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower who is not, to the knowledge of the Administrative Agent
or such Lender, under an obligation of confidentiality to Borrower with respect
to such Information. For the purposes of this Section, "Information" means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower.

43

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written

BORROWER:   WELLPOINT HEALTH NETWORKS INC.
 
 
By:
 
/s/ R. DAVID KRETSCHMER   

--------------------------------------------------------------------------------

        Name: R. David Kretschmer         Title: Vice President
ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.
 
 
By:
 
/s/ JOSEPH L. CORAH   

--------------------------------------------------------------------------------

        Name: Joseph L. Corah         Title: Principal
SYNDICATION AGENT:
 
JPMORGAN, A DIVISION OF CHASE SECURITIES INC.
 
 
By:
 
/s/ ANDREW T. BROCE   

--------------------------------------------------------------------------------

        Name: Andrew T. Broce         Title: Vice President
[Lenders signatures follow]
 
 
 
 

44

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.02
TABLE OF CONTENTS
CREDIT AGREEMENT
W I T N E S S E T H
ARTICLE I DEFINITIONS
ARTICLE II THE CREDITS
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV CONDITIONS
ARTICLE V AFFIRMATIVE COVENANTS
ARTICLE VI NEGATIVE COVENANTS
ARTICLE VII EVENTS OF DEFAULT
ARTICLE VIII THE ADMINISTRATIVE AGENT; THE SYNDICATION AGENT
ARTICLE IX MISCELLANEOUS
